Title: From Thomas Jefferson to David Gelston, 30 December 1804
From: Jefferson, Thomas
To: Gelston, David


                  
                     Sir
                     
                     Washington Dec. 30.04.
                  
                  By a letter from Mr. Lee at Bordeaux I learn he has shipped for me to your address five cases of Bordeaux wines and 3. cases of preserves, the cost of the former 738 lt. of the latter not mentioned. I inclose you the bill of lading and will ask the favor of you to have the cases forwarded to this place by the first vessel, and to be so good as to inform me of the amount of duties & other charges which shall be immediately remitted to you. Accept my apologies for this trouble with my salutations & assurances of respect.
                  
                     Th: Jefferson 
                     
                  
               